Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 2 and 4-21 allowed.
3.	The closest relevant art is Lise et al (2013/0327004 A1) wherein Lise et al disclose a framed air filter (1 in Fig. 1), comprising: an air filter media (5) comprising an at least generally rectangular perimeter (6) with four major elongate edges; and, a four-cornered frame (4) comprising four elongate frame portions (12 a-d), each elongate frame portion being mounted on one of the four major elongate edges of the filter media (5) and with pairs of neighboring frame portions meeting to form one corner of the four corners (4) of the frame (12), wherein each of the four elongate frame portions (12 a-d) comprises an elongate inner sidewall (60 in Fig. 2) and an elongate outer sidewall (30 in Fig. 2) that meet at a sidewall junction (55) that extends along a sidewall fold line (50).  Lise et al disclose each of the four elongate frame portions (12 a-d) comprising elongate inner and outer sidewalls that define a sidewall (40) included angle of less than 65 degrees (paragraph 0016).  Lise et al teach at least one of the four corners (4) of the frame (12) is bracketed by a first segment (45) that occupies an end section of a first sidewall score line of a first elongate frame portion, and a second segment (45) that occupies an end section of a second sidewall score line of a second, neighboring elongate frame portion (see details of Figs. 2 & 3, paragraph 0015).  Lise et al disclose all of the four corners (4) of the frame (12) being each bracketed by segments (45) of sidewall score lines of neighboring frame portions (see Figs. 2 & 3, paragraph 0017).  Lise et al disclose the entirety of a remaining section of each sidewall score line of each frame portion (12) consists of a folded segment (35) of the sidewall score line (see Figs. 2 & 3).  Lise et al disclose at least two of the four elongate frame portions (12) comprising at least one intermediate segment that is located between, and distal to, first and second corner-bracketing folded segments of that frame portion, and wherein the at least one intermediate segment is separated from the first corner- bracketing segment by at least one first segment and is separated from the second corner-bracketing segment by at least one second segment (see paragraph 0018).  
Lise et al do not disclose a sidewall score line that comprises at least one cut- scored segment and at least one crush-scored segment that are arranged in series along the sidewall score line. 
4.	Claims 1, 2 and 4-21 differ from the disclosure of Lise et al in that a framed air filter comprises a frame with four elongate frame portions, each of the elongate frame portions comprising an inner sidewall and an outer sidewall that meet at a sidewall junction that extends along a sidewall fold line.  The sidewall fold line is required to follow a sidewall score line that comprises at least one cut-scored segment and at least one crush-scored segment, the segments being arranged in series along the sidewall score line, wherein a cut-scored line is defined as one in which a sharp blade has penetrated “partially, but not completely”, through the thickness of a frame piece, as shown in Applicant’s Figure 3 a cut-score (110) in a frame piece (200).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 20, 2022